DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7, 10-11, 13, 16-17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynch et al. (US 2014/0164305 A1, “Lynch”).
As to claims 1, 10, 16, Lynch discloses a method comprising: 
receiving, by a computing device, audio during a video conference having a plurality of participants, the audio comprising spoken words by a user of the computing device (electronic device 110 receives user speech captured by a microphone 114 during a video conference, para. 0061, 0112); 
recognizing one or more words from the spoken words (automatic speech recognition ASR engine, para. 0061-0062); 
identifying one or more keywords based on the one or more recognized words (identifying triggers, such as a threshold number of words relating to a particular category, e.g. restaurant, movie, music, etc., para. 0116; particular pattern of words or phrases in a particular category such as food, shopping, entertainment, etc., para. 0123); 
accessing a set of rules comprising one or more rules, each rule of the one or more rules associated with an application of a set of applications (virtual agent may interact with other applications to complete various tasks, para. 0002, 0041, 0065-0066, 0070), and at least one rule of the one or more rules associated with a functionality of a respective application (e.g. virtual agent recommends a restaurant based a determined relationship between users, whether the place is at most a threshold distance from each person in the group, user preferences and inputs, etc., para. 0037-0038, 0136-143; a follow-on action includes a creating a calendar entry, sending an invitation, making a reservation, purchasing a ticket, arranging transportation, etc., para. 0144); 
determining a context associated with the one or more keywords (virtual agent may determine contextual information, e.g. content recently accessed by the user, restaurant reviews recently accessed, user inputs, etc., para. 0034-0035, 0123-0124, 0136-0138); 
determining an application to execute based on the one or more keywords, the context, and the one or more rules, wherein determining the application comprises determining a functionality of the application to invoke (application functionalities include calendar entry, sending an invitation, making a reservation, purchasing a ticket, arranging transportation, para. 0144); and 
in response to receiving user confirmation of the functionality of the application to invoke, executing the application and invoking the functionality (virtual agent performs the recommended action(s) after receiving permission from a user in the form of a positive response, para. 0144-0145).
As to claims 2, 11, 17, Lynch discloses: 
outputting a notification to the user, the notification suggesting executing the application and invoking the functionality (virtual agent requests permission from a user to perform one or more actions by asking whether the virtual agent may assist in performing the task, para. 0144-0145); and 
wherein receiving the user confirmation comprises receiving a user interaction with the notification (virtual agent receives a positive response from the user, para. 0145).
As to claims 7, 13, 19, Lynch discloses: 
recognizing one or more additional words from the spoken words (user speech input is analyzed on an ongoing basis, para. 0117); 
identifying one or more additional keywords from the one or more additional words (identifying triggers, such as a threshold number of words relating to a particular category, e.g. restaurant, movie, music, etc., para. 0116; particular pattern of words or phrases in a particular category such as food, shopping, entertainment, etc., para. 0123); 
accessing the one or more rules (e.g. virtual agent recommends a restaurant based a determined relationship between users, whether the place is at most a threshold distance from each person in the group, user preferences and inputs, etc., para. 0037-0038, 0136-143); 
determining a second context based on the one or more recognized additional words (virtual agent may determine contextual information, e.g. content recently accessed by the user, restaurant reviews recently accessed, user inputs, etc., para. 0034-0035, 0123-0124, 0136-0138); 
determining a second application to execute based on the one or more additional keywords, the second context, and the one or more rules, wherein determining the second application comprises determining a second functionality of the second application to invoke (application functionalities include calendar entry, sending an invitation, making a reservation, purchasing a ticket, arranging transportation, para. 0144; a new task may be identified, para. 0145); and 
in response to receiving a rejection of the second functionality of the second application to invoke, not executing the application (if the virtual agent receives a negative response, the virtual agent may terminate the interaction, para. 0145).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-6, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch in view of Kim et al. (US 2016/0077794 A1, “Kim”).
Lynch differs from claim 1 in that it does not specifically disclose: wherein the one or more keywords comprises a name of the application.
Kim teaches an always listening virtual assistant having spoken triggers which include application or program names used to launch those applications (para. 0043).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with the above teaching of Lynch in order to provide for explicit as well as implicit agent activations, as taught by Kim (para. 0043).
As to claim 4, Lynch in view of Kim discloses: wherein the context comprises a keyword associated with an action (Kim: spoken triggers can include actions or actionable words or phrase, para. 0043-0044).
As to claim 5, Lynch in view of Kim discloses: wherein the one or more rules comprise associations between applications, contexts, and actions (Kim: speech trigger threshold and intent depends on context, user actions, content shown, etc., para. 0036-0044).
Lynch differs from claims 6, 12, 18, in that it does not disclose: further comprising determining application data from the one or more keywords and supplying the application data to the application or the invoked functionality.  Kim teaches that a spoken query may include application data, such as “today” for the weather application (para. 0043).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention tom modify Lynch with the above teaching of Kim in order to provide a more precise response by the virtual assistant.
Claim(s) 8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch in view of Bates (US 2022/0122583 A1).
Lynch discloses: outputting a second notification to the user, the second notification suggesting executing the second application and invoking the second functionality (virtual agent requests permission from a user to perform one or more actions by asking whether the virtual agent may assist in performing the task, para. 0144-0145), 
but differs from claims 8, 14 in that it does not disclose: wherein receiving the rejection comprises not receiving a user interaction with the second notification after a predetermined period of time.
Bates teaches a prompt disappearing after a predetermined time period, when a user takes no action and ignores the prompt (para. 0103).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lynch with the above teaching of Bates in order to provide for an implicit negative response by a user as well as an explicit response, as taught by Bates (para. 0103).
Claim(s) 9, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lynch in view of Iyer et al. (US 2020/0321005 A1, “Iyer”).
Lynch differs from claims 9, 15, 20 in that it does not disclose: presenting a transcript of the spoken words comprising the one or more recognized words; emphasizing the one or more keywords in the transcript based on the set of rules; receiving a first selection of (i) at least one of the one or more keywords, (ii) one or more additional words of the transcript, and (iii) at least one rule of the set of rules; and updating a context identification component based on the selection.
Iyer teaches: presenting a transcript in which automatically recognized keywords are highlighted (para. 0048, 0068), receiving a user selection of a keyword or other words (para. 0048) and associated additional content (para. 0049-0050), and updating the content to further improve accuracy based on user selections (para. 0072, 0078, 0090-0093).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lynch with the above teaching of Iyer in order to improve performance and accuracy based on user inputs.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Crowder (US 2021/0389868 A1) teaches editing events associated with audio triggers.  Agrawal et al. (US 2017/0374176 A1) teach launching an application by name (para. 0063).  Lewis et al. (US 2021/0357496 A1) teach invoking an application by name or by identifying a query of keywords (para. 0077-0078).  Raanani et al. (US 2019/0057698 A1) teach an in-call virtual assistant with implicit triggers (para. 0031, 0076).  Trehan (US 2021/0334473 A1) teach a conversation assistant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stella L. Woo/            Primary Examiner, Art Unit 2652